TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 3, 2021



                                     NO. 03-21-00255-CV


                                        D. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                   AFFIRMED -- OPINION BY JUSTICE KELLY
                  CONCURRING OPINION BY JUSTICE TRIANA




This is an appeal from the decree terminating appellant’s parental rights signed by the trial court

on May 21, 2021. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the decree. Therefore, the Court affirms the trial court’s decree

of termination. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.